10

1]

12

13

14

15

16

17

18

19

20

21

22

23

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
JAMES ANTHONY WILLIAMS,
Plaintiff, Case No. C19-1584-BJR
Vv. ORDER DENYING PLAINTIFF'S
APPLICATION TO PROCEED IN
STEPHEN SINCLAIR, ef al., FORMA PAUPERIS AND DIRECTING
PLAINTIFF TO PAY FILING FEE
Defendants.

 

 

Present before the Court is the Report and Recommendation (“R&R”) of the Honorable
Michelle L. Peterson, United States Magistrate Judge. The Court has reviewed the complaint,
the R&R, Plaintiff Williams’ objection (Dkt. No. 7), and the remaining record. The R&R
recommends that Williams be denied in forma pauperis status because he is ineligible for it as a
“three-strike” litigant. This refers to the law that a prisoner “[i]n no event” can file in forma
pauperis when he or she has on three or more prior occasions filed civil suits in the jurisdiction
that were dismissed as frivolous, malicious, or failing to state a claim upon which relief can be

granted, absent imminent danger or physical injury. 28 U.S.C. § 1915(£). In his filed objections

ORDER DENYING PLAINTIFF’S APPLICATION
TO PROCEED IN FORMA PAUPERIS - 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

to the R&R, Williams does not object to or dispute the R&R’s conclusion that he is ineligible for

in forma pauperis status, and instead focused on other matters.

When a party files specific and properly filed written objections to an R&R, the district
court must review the Magistrate Judge’s findings de novo. United States v. Raddatz, 447 US.
667, 673 (1980); Fed. R. Civ. P. 72(b). A general objection to the entirety of a magistrate’s report
“has the same effects as would a failure to object.” Howard v. Secretary of Health and Human
Services, 932 F.2d 505, 509 (6th Cir. 1991). The court in Howard explained further that when no
specific objection is made,

[t]he district court’s attention is not focused on any specific issues for review,

thereby making the initial reference to the magistrate useless. The functions of the

district court are effectively duplicated as both the magistrate and the district court
perform identical tasks. This duplication of time and effort wastes judicial
resources rather than saving them, and runs contrary to the purposes of the

Magistrates Act. We would hardly countenance an appellant’s brief simply

objecting to the district court’s determination without explaining the source of the

error. We should not permit appellants to do the same to the district court reviewing

the magistrate’s report.

Here, since there is no objection to or dispute about the R&R’s finding that Williams is
ineligible to file in forma pauperis, the Court will adopt the R&R, which is focused specifically
on that issue. This does not address merits of Williams sustaining his suit as he can still pursue
his case after paying the necessary filing fee.

The Court hereby ORDERS as follows:

(1) The Report and Recommendation (Dkt. No. 6) is approved and adopted.

(2) Plaintiff's application to proceed with this action in forma pauperis (Dkt. # 4) is

DENIED.

ORDER DENYING PLAINTIFF’S APPLICATION
TO PROCEED JN FORMA PAUPERIS - 2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

(3) Plaintiff is directed to pay the $400 filing fee within thirty (30) days of the date
on which this Order is signed. Failure to timely submit the requisite filing fee will result in
immediate termination of this action.

(4) The Clerk is directed to send copies of this Order to Plaintiff and to the Honorable
Michelle L. Peterson.

DATED this 12th day of December, 2019.

 
    
  

  

4A, ia.
BARBARA J. ROY.
United States District Judge

 

ORDER DENYING PLAINTIFF’S APPLICATION
TO PROCEED IN FORMA PAUPERIS - 3

 
